Exhibit 10.3
 
GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT is dated as of August 31, 2012 (as amended, restated or
modified from time to time, the “Guaranty”), and is made by PUNK INDUSTRIES,
INC., a corporation incorporated under the laws of the State of Nevada (the
“Guarantor”), in favor of TCA GLOBAL CREDIT MASTER FUND, LP, a limited
partnership organized and existing under the laws of the Cayman Islands (the
“Lender”).
 
WHEREAS, ePunk, Inc., a corporation incorporated under the laws of the State of
Nevada (“Borrower”), has entered into a senior secured revolving credit facility
agreement, dated as of the date hereof (the “Credit Agreement”), by and among
the Borrower, the Guarantor, and the Lender, pursuant to which the Lender has
agreed to advance an aggregate principal amount of up to Two Million and No/100
United States Dollars (US$2,000,000) (the “Loan”), which loan shall be further
evidenced by several revolving promissory notes given by the Borrower in favor
of Lender, as of the date hereof (together, the “Notes”); and
 
WHEREAS, in order to induce Lender to make the Loan, and with full knowledge
that Lender would not make the Loan without this Guaranty, Guarantor has agreed
to execute and deliver this Guaranty to Lender, for the benefit of Lender, as
security for the Liabilities (as hereinafter defined); and
 
WHEREAS, Guarantor is a wholly-owned subsidiary of Borrower and will
substantially benefit from Lender’s Loan to Borrower;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:
 
1.       LIABILITIES GUARANTEED
 
Guarantor hereby guarantees and becomes surety to Lender for the full, prompt
and unconditional payment of the Liabilities, when and as the same shall become
due, whether at the stated maturity date, by acceleration or otherwise, and the
full, prompt and unconditional performance of each term and condition to be
performed by Borrower under the Notes and the other Loan Documents. This
Guaranty is a primary obligation of Guarantor and shall be a continuing
inexhaustible Guaranty. This is a guaranty of payment and not of collection.
Lender may require Guarantor to pay and perform its liabilities and obligations
under this Guaranty and may proceed immediately against Guarantor without being
required to bring any proceeding or take any action against Borrower or any
other Person prior thereto; the liability of Guarantor hereunder being
independent of and separate from the liability of Borrower, any other guarantor,
any other Person, and the availability of other collateral security for the
Notes and the other Loan Documents.
 
 
1

--------------------------------------------------------------------------------

 
 
2.       DEFINITIONS
 
All capitalized terms used in this Guaranty that are defined in the Credit
Agreement shall have the meanings assigned to them in the Credit Agreement,
unless the context of this Guaranty requires otherwise. In addition to the
capitalized terms defined in the Credit Agreement, unless the context otherwise
requires, when used herein, the following capitalized terms shall have the
following meanings (provided that if a capitalized term used herein is defined
in the Credit Agreement and separately defined in this Guaranty, the meaning of
such term as defined in this Guaranty shall control for purposes of this
Guaranty):
 
2.1.     “Liabilities” means, collectively: (i) the repayment of all sums due
under the Notes (and all extensions, renewals, replacements, future advances and
amendments thereof) and the other Loan Documents; and (ii) the performance and
observance of all terms, conditions, covenants, representations and warranties
set forth in the Loan Documents.
 
2.2.   “Loan Documents” shall mean the Notes, the security agreement executed by
Borrower in favor of Lender, all other documents executed and entered into
between Lender and Borrower, this Guaranty, the security agreement to be entered
into between Guarantor and Lender to secure Guarantor’s obligations hereunder,
all other documents and instruments relating to any of the foregoing, and all
extensions, renewals, replacements, future advances and amendments hereof and
thereof.
 
2.3.   “Person” shall mean an individual, a corporation, a partnership, an
association, a trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.
 
3.      REPRESENTATIONS AND WARRANTIES. Guarantor represents and warrants to
 
Lender as follows:
 
3.1.   Organization, Powers. Guarantor: (i) is a corporation, duly incorporated
and in good standing under the laws of the State of Nevada; (ii) has the power
and authority to own its properties and assets and to carry on its business as
now being conducted and as now contemplated; and (iii) has the power and
authority to execute, deliver and perform (and the officer or manager executing
this Guaranty on behalf of Guarantor has been duly authorized to so act and
execute this Guaranty on behalf of the Guarantor), and by all necessary action
has authorized the execution, delivery and performance of, all of its
obligations under this Guaranty and any other Loan Documents to which it is a
party.
 
3.2.   Execution of Guaranty. This Guaranty, and each other Loan Document to
which Guarantor is a party, have been duly executed and delivered by Guarantor.
Execution, delivery and performance of this Guaranty and each other Loan
Document to which Guarantor is a party will not: (i) violate any provision of
any law, rule or regulation, any judgment, order, writ, decree or other
instrument of any governmental authority, or any provision of any contract or
other instrument to which Guarantor is a party or by which Guarantor or any of
its properties or assets are bound; (ii) result in the creation or imposition of
any lien, claim or encumbrance of any nature, other than the liens created by
the Loan Documents; and (iii) require any consent from, exemption of, or filing
or registration with, any governmental authority or any other Person, other than
any filings in connection with the liens created by the Loan Documents.
 
 
2

--------------------------------------------------------------------------------

 
 
3.3.    Obligations of Guarantor. This Guaranty and each other Loan Document to
which Guarantor is a party are the legal, valid and binding obligations of
Guarantor, enforceable against Guarantor in accordance with their terms, except
as the same may be limited by bankruptcy, insolvency, reorganization or other
laws relating to or affecting the enforcement of creditors’ rights generally or
by equitable principles which may affect the availability of specific
performance and other equitable remedies. The making of the Loan by Lender to
Borrower and the assumption by Guarantor of its obligations hereunder and under
any other Loan Document to which Guarantor is a party will result in material
benefits to Guarantor. This Guaranty was entered into by Guarantor for
commercial purposes.
 
3.4.   Litigation. There is no demand, claim, suit, action, litigation,
investigation, audit,
study, arbitration, administrative hearing, or any other proceeding of any
nature whatsoever at law or in equity or by or before any governmental authority
now pending or, to the knowledge of Guarantor, threatened, against or affecting
Guarantor or any of its properties, assets or rights which, if adversely
determined, would materially impair or affect: (i) the value of any collateral
securing the Liabilities; (ii) Guarantor’s right to carry on its business
substantially as now conducted (and as now contemplated); (iii) Guarantor’s
financial condition; or (iv) Guarantor’s capacity to consummate and perform its
obligations under this Guaranty or any other Loan Document to which Guarantor is
a party.
 
3.5.    No Defaults. Guarantor is not in default beyond the expiration of any
applicable grace or cure periods, in the performance, observance or fulfillment
of any of the obligations, covenants or conditions contained herein or in any
contract or other instrument to which Guarantor is a party or by which Guarantor
or any of its properties or assets are bound.
 
3.6.    No Untrue Statements. To the knowledge of Guarantor, no Loan Document or
other document, certificate or statement furnished to Lender by or on behalf of
Borrower or Guarantor contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein and therein not misleading. Guarantor acknowledges that all such
statements, representations and warranties shall be deemed to have been relied
upon by Lender as an inducement to make the Loan.
 
 
3

--------------------------------------------------------------------------------

 
 
4.       NO LIMITATION OF LIABILITY
 
4.1.     Guarantor acknowledges that the obligations undertaken herein involve
the guaranty of obligations of a Person other than Guarantor and, in full
recognition of that fact, Guarantor consents and agrees that Lender may, at any
time and from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness of this Guaranty: (i) change the
manner, place or terms of payment of (including, without limitation, any
increase or decrease in the principal amount of the Liabilities or the interest
rate), and/or change or extend the time for payment of, or renew, supplement or
modify, any of the Liabilities, any security therefor, or any of the Loan
Documents evidencing same, and the Guaranty herein made shall apply to the
Liabilities and the Loan Documents as so changed, extended, renewed,
supplemented or modified; (ii) sell, exchange, release, surrender, realize upon
or otherwise deal with in any manner and in any order, any property securing the
Liabilities; (iii) supplement, modify, amend or waive, or enter into or give any
agreement, approval, waiver or consent with respect to, any of the Liabilities,
or any part thereof, or any of the Loan Documents, or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder; (iv) exercise or refrain from exercising any
rights against Borrower or other Persons (including Guarantor) or against any
security for the Liabilities; (v) accept new or additional instruments,
documents or agreements in exchange for or relative to any of the Loan Documents
or the Liabilities, or any part thereof; (vi) accept partial payments on the
Liabilities; (vii) receive and hold additional security or guaranties for the
Liabilities, or any part thereof; (viii) release, reconvey, terminate, waive,
abandon, fail to perfect, subordinate, exchange, substitute, transfer and/or
enforce any security or guaranties, and apply any security and direct the order
or manner of sale thereof as Lender, in its sole and absolute discretion, may
determine; (ix) add, release, settle, modify or discharge the obligation of any
maker, endorser, guarantor, surety, obligor or any other Person who is in any
way obligated for any of the Liabilities, or any part thereof; (x) settle or
compromise any Liabilities, whether in a Proceeding or not, and whether
voluntarily or involuntarily, dispose of any security therefor (with or without
consideration and in whatever manner Lender deems appropriate), and subordinate
the payment of any of the Liabilities, whether or not due, to the payment of
liabilities owing to creditors of Borrower other than Lender and Guarantor; (xi)
consent to the merger, change or any other restructuring or termination of the
corporate existence of Borrower or any other Person, and correspondingly
restructure the Liabilities, and any such merger, change, restructuring or
termination shall not affect the liability of Guarantor or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Liabilities; (xii) apply any sums it receives, by whomever paid or
however realized, to any of the Liabilities and/or (xiii) take any other action
which might constitute a defense available to, or a discharge of, Borrower or
any other Person (including Guarantor) in respect of the Liabilities.
 
4.2.     The invalidity, irregularity or unenforceability of all or any part of
the Liabilities or any Loan Document, or the impairment or loss of any security
therefor, whether caused by any action or inaction of Lender, or otherwise,
shall not affect, impair or be a defense to Guarantor’s obligations under this
Guaranty.
 
4.3.     Upon the occurrence and during the continuance of any Event of Default,
Lender may enforce this Guaranty independently of any other remedy, guaranty or
security Lender at any time may have or hold in connection with the Liabilities,
and it shall not be necessary for Lender to marshal assets in favor of Borrower,
any other guarantor of the Liabilities or any other Person or to proceed upon or
against and/or exhaust any security or remedy before proceeding to enforce this
Guaranty. Guarantor expressly waives any right to require Lender to marshal
assets in favor of Borrower or any other Person, or to proceed against Borrower
or any other guarantor of the Liabilities or any collateral provided by any
Person, and agrees that Lender may proceed against any obligor (including
Guarantor) and/or the collateral in such order as Lender shall determine in its
sole and absolute discretion. Lender may file a separate action or actions
against Guarantor, whether action is brought or prosecuted with respect to any
security or against any other Person, or whether any other Person is joined in
any such action or actions. Guarantor agrees that Lender and Borrower may deal
with each other in connection with the Liabilities or otherwise, or alter any
contracts or agreements now or hereafter existing between them, in any manner
whatsoever, all without in any way altering or affecting the security of this
Guaranty.
 
 
4

--------------------------------------------------------------------------------

 
 
4.4.     Guarantor expressly waives, to the fullest extent permitted by
applicable law, any and all defenses which Guarantor shall or may have as of the
date hereof arising or asserted by reason of: (i) any disability or other
defense of Borrower, or any other guarantor for the Liabilities, with respect to
the Liabilities; (ii) the unenforceability or invalidity of any security for or
guaranty of the Liabilities or the lack of perfection or continuing perfection
or failure of priority of any security for the Liabilities; (iii) the cessation
for any cause whatsoever of the liability of Borrower, or any other guarantor of
the Liabilities (other than by reason of the full payment and performance of all
Liabilities (other than contingent indemnification obligations)); (iv) any
failure of Lender to marshal assets in favor of Borrower or any other Person;
(v) any failure of Lender to give notice of sale or other disposition of
collateral to Borrower or any other Person or any defect in any notice that may
be given in connection with any sale or disposition of collateral; (vi) any
failure of Lender to comply with applicable laws in connection with the sale or
other disposition of any collateral or other security for any Liabilities,
including, without limitation, any failure of Lender to conduct a commercially
reasonable sale or other disposition of any collateral or other security for any
Liabilities; (vii) any act or omission of Lender or others that directly or
indirectly results in or aids the discharge or release of Borrower or any other
guarantor of the Liabilities, or of any security or guaranty therefor by
operation of law or otherwise; (viii) any law which provides that the obligation
of a surety or guarantor must neither be larger in amount or in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation; (ix) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person; (x) the election by Lender, in any
bankruptcy proceeding of any Person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code; (xi) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code; (xii) any use of collateral under Section 363 of the United
States Bankruptcy Code; (xiii) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any Person;
(xiv) the avoidance of any lien or security interest in favor of Lender for any
reason; (xv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including without limitation any discharge of, or bar or
stay against collecting, all or any of the Liabilities (or any interest thereon)
in or as a result of any such proceeding; or (xvi) any action taken by Lender
that is authorized by this Section or any other provision of any Loan Document.
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Liabilities, and
all notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Liabilities.
 
4.5.    This is a continuing guaranty and shall remain in full force and effect
as to all of the Liabilities until such date as all amounts owing by Borrower to
Lender shall have been paid in full in cash and all obligations of Borrower with
respect to any of the Liabilities shall have terminated or expired (other than
contingent indemnification obligations) (such date is referred to herein as the
“Termination Date”).
 
 
5

--------------------------------------------------------------------------------

 
 
5.       LIMITATION ON SUBROGATION
 
Until the Termination Date, Guarantor waives any present or future right to
which Guarantor is or may become entitled to be subrogated to Lender’s rights
against Borrower or to seek contribution, reimbursement, indemnification,
payment or the like, or participation in any claim, right or remedy of Lender
against Borrower or any security which Lender now has or hereafter acquires,
whether or not such claim, right or remedy arises under contract, in equity, by
statute, under common law or otherwise. If, notwithstanding such waiver, any
funds or property shall be paid or transferred to Guarantor on account of such
subrogation, contribution, reimbursement, or indemnification at any time when
all of the Liabilities have not been paid in full, Guarantor shall hold such
funds or property in trust for Lender and shall forthwith pay over to Lender
such funds and/or property to be applied by Lender to the Liabilities.
 
6.       COVENANTS
 
6.1.   Financial Statements; Compliance Certificate. No later than ten (10) days
after written request therefore from Lender, Guarantor shall deliver to Lender:
(a) financial statements disclosing all of Guarantor’s assets, liabilities, net
worth, income and contingent liabilities, all in reasonable detail and in form
acceptable to Lender, signed by Guarantor, and certified by Guarantor to Lender
to be true, correct and complete in all material respects; (b) complete copies
of federal tax returns, including all schedules, each of which shall be signed
and certified by Guarantor to be true and complete copies of such returns; and
(c) such other information respecting the Guarantor as Lender may from time to
time reasonably request.
 
6.2.    Subordination of Other Debts. Guarantor hereby: (a) subordinates the
obligations now or hereafter owed by Borrower to Guarantor (“Subordinated Debt”)
to any and all obligations of Borrower to Lender now or hereafter existing while
this Guaranty is in effect, and hereby agrees that Guarantor will not request or
accept payment of or any security for any part of the Subordinated Debt, and any
proceeds of the Subordinated Debt paid to Guarantor, through error or otherwise,
shall immediately be forwarded to Lender by Guarantor, properly endorsed to the
order of Lender, to apply to the Liabilities.
 
6.3.   Security for Guaranty. All of Guarantor’s obligations and liability
evidenced by this Guaranty is also secured by all of the Collateral of the
Guarantor pursuant to that certain Security Agreement by and between the
Guarantor and Lender made of even date herewith (the “Security Agreement”). All
of the agreements, conditions, covenants, provisions, representations,
warranties and stipulations contained in the Security Agreement or any other
Loan Documents to which Guarantor is a party which are to be kept and performed
by the Guarantor are hereby made a part of this Guaranty to the same extent and
with the same force and effect as if they were fully set forth herein, and the
Guarantor covenants and agrees to keep and perform them, or cause them to be
kept or performed, strictly in accordance with their terms.
 
7.       EVENTS OF DEFAULT
 
Each of the Events of Default in the Credit Agreement shall constitute an Event
of Default hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
8.      REMEDIES.
 
8.1.     Upon an Event of Default, as provided in the Credit Agreement, all
liabilities and obligations of Guarantor hereunder shall become immediately due
and payable without demand or notice and, in addition to any other remedies
provided by law or in equity, Lender may:
 
8.1.1.     Enforce the obligations of Guarantor under this Guaranty.
 
8.1.2.     To the extent not prohibited by and in addition to any other remedy
provided by law or equity, setoff against any of the Liabilities any sum owed by
Lender in any capacity to Guarantor whether due or not.
 
8.1.3.     Perform any covenant or agreement of Guarantor in default hereunder
(but without obligation to do so) and in that regard pay such money as may be
required or as Lender may reasonably deem expedient. Any costs, expenses or
fees, including reasonable attorneys’ fees and costs, incurred by Lender in
connection with the foregoing shall be included in the Liabilities guaranteed
hereby, and shall be due and payable on demand, together with interest at the
highest non-usurious rate permitted by applicable law, such interest to be
calculated from the date of such advance to the date of repayment thereof. Any
such action by Lender shall not be deemed to be a waiver or release of Guarantor
hereunder and shall be without prejudice to any other right or remedy of Lender.
 
8.2.     Settlement of any claim by Lender against Borrower, whether in any
Proceeding or not, and whether voluntary or involuntary, shall not reduce the
amount due under the terms of this Guaranty, except to the extent of the amount
actually paid by Borrower or any other obligated Person and legally retained by
Lender in connection with the settlement (unless otherwise provided for herein).
 
9.      MISCELLANEOUS.
 
9.1.   Disclosure of Financial Information. Lender is hereby authorized to
disclose any
financial or other information about Guarantor to any governmental authority
having jurisdiction over Lender or to any present, future or prospective
participant or successor in interest in the Notes. The information provided may
include, without limitation, amounts, terms, balances, payment history, return
item history and any financial or other information about Guarantor.
 
9.2.    Remedies Cumulative. The rights and remedies of Lender, as provided
herein and in any other Loan Document, shall be cumulative and concurrent, may
be pursued separately, successively or together, may be exercised as often as
occasion therefor shall arise, and shall be in addition to any other rights or
remedies conferred upon Lender at law or in equity. The failure, at any one or
more times, of Lender to exercise any such right or remedy shall in no event be
construed as a waiver or release thereof. Lender shall have the right to take
any action it deems appropriate without the necessity of resorting to any
collateral securing this Guaranty.
 
 
7

--------------------------------------------------------------------------------

 
 
9.3.     Integration. This Guaranty and the other Loan Documents constitute the
sole agreement of the parties with respect to the transactions contemplated
hereby and thereby and supersede all oral negotiations and prior writings with
respect thereto.
 
9.4.   Attorneys’ Fees and Expenses. If Lender retains the services of counsel
by reason of a claim of an Event of Default hereunder or under any of the other
Loan Documents, or on account of any matter involving this Guaranty, or for
examination of matters subject to Lender’s approval under the Loan Documents,
all costs of suit and all reasonable attorneys’ fees and such other reasonable
expenses so incurred by Lender shall forthwith, on demand, become due and
payable and shall be secured hereby.
 
9.5.    No Implied Waiver. Lender shall not be deemed to have modified or waived
any of its rights or remedies hereunder unless such modification or waiver is in
writing and signed by Lender, and then only to the extent specifically set forth
therein. A waiver in one event shall not be construed as continuing or as a
waiver of or bar to such right or remedy on a subsequent event.
 
9.6.    Waiver. Except as otherwise provided herein or in any of the Loan
Documents, Guarantor waives notice of acceptance of this Guaranty and notice of
the Liabilities and waives notice of default, non-payment, partial payment,
presentment, demand, protest, notice of protest or dishonor, and all other
notices to which Guarantor might otherwise be entitled or which might be
required by law to be given by Lender. Guarantor waives the right to any stay of
execution and the benefit of all exemption laws, to the extent permitted by law,
and any other protection granted by law to guarantors, now or hereafter in
effect with respect to any action or proceeding brought by Lender against it.
Guarantor irrevocably waives all claims of waiver, release, surrender,
alteration or compromise and the right to assert against Lender any defenses,
set-offs, counterclaims, or claims that Guarantor may have at any time against
Borrower or any other party liable to Lender.
 
9.7.    No Third Party Beneficiary. Except as otherwise provided herein,
Guarantor and Lender do not intend the benefits of this Guaranty to inure to any
third party and no third party (including Borrower) shall have any status, right
or entitlement under this Guaranty.
 
9.8.    Partial Invalidity. The invalidity or unenforceability of any one or
more provisions of this Guaranty shall not render any other provision invalid or
unenforceable. In lieu of any invalid or unenforceable provision, there shall be
added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.
 
9.9.   Binding Effect. The covenants, conditions, waivers, releases and
agreements contained in this Guaranty shall bind, and the benefits thereof shall
inure to, the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns; provided, however, that this
Guaranty cannot be assigned by Guarantor without the prior written consent of
Lender, and any such assignment or attempted assignment by Guarantor shall be
void and of no effect with respect to the Lender.
 
 
8

--------------------------------------------------------------------------------

 
 
9.10.   Modifications. This Guaranty may not be supplemented, extended, modified
or terminated except by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification or discharge is sought.
 
9.11.   Sales or Participations. Lender may from time to time sell or assign the
Notes, in whole or in part, or grant participations in the Notes and/or the
obligations evidenced thereby without the consent of Borrower or Guarantor
(other than as provided in the Credit Agreement), provided, however, Lender
shall provide written notice to Borrower and Guarantor of any such assignment or
grant of participations. The holder of any such sale, assignment or
participation, if the applicable agreement between Lender and such holder so
provides, shall be: (a) entitled to all of the rights, obligations and benefits
of Lender (to the extent of such holder’s interest or participation); and (b)
deemed to hold and may exercise the rights of setoff or banker’s lien with
respect to any and all obligations of such holder to Guarantor (to the extent of
such holder’s interest or participation), in each case as fully as though
Guarantor was directly indebted to such holder. Lender may in its discretion
give notice to Guarantor of such sale, assignment or participation; however, the
failure to give such notice shall not affect any of Lender’s or such holder’s
rights hereunder.
 
9.12.   Jurisdiction. Guarantor hereby consents that any action or proceeding
against it be commenced and maintained in the State of Nevada by service of
process on it; and Guarantor agrees that the courts of such County shall have
jurisdiction with respect to the subject matter hereof and the person of
Guarantor and all collateral securing the obligations of Guarantor. Guarantor
agree not to assert any defense to any action or proceeding initiated by Lender
based upon improper venue or inconvenient forum.
 
9.13.   Notices. All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:
 
If to the Guarantor 
 
Punk Industries, Inc.
Guarantor:
 
34105 Pacific Coast Highway
   
Dana Point, CA 92629
   
Attention: Jesse R. Gonzales
     
With a copy to:
 
Law Offices of Michael L. Corrigan
(which shall not constitute notice)
 
11995 El Camino Real, Suite 301
   
San Diego, CA 92130-2567
   
Attention: Michael L. Corrigan, Esq.
   
Facsimile: (858) 436-3369
     
If to Lender:
 
TCA Global Credit Master Fund, LP
   
1404 Rodman Street
   
Hollywood, FL 33020
   
Attn: Robert Press
   
Facsimile: (786) 323-1651
     
With a copy to:
 
Lucosky Brookman LLP
(which shall not constitute notice)
 
33 Wood Avenue South, 6th Floor
   
Iselin, New Jersey 08830
   
Attn: Seth A. Brookman, Esq.
   
Facsimile: (732) 395-4401

 
 
9

--------------------------------------------------------------------------------

 
 
unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Guaranty may be sent by facsimile, e-mail, or other method of delivery, but
shall be deemed to have been delivered only when the sending party has confirmed
(by reply e-mail or some other form of written confirmation from the receiving
party) that the notice has been received by the other party.
 
9.14.    Governing Law. This Guaranty shall be governed by and construed in
accordance with the substantive laws of the State of Nevada without reference to
conflict of laws principles.
 
9.15.   Joint and Several Liability. The word “Guarantor” or “Guarantors” shall
mean all of the undersigned persons, if more than one, and their liability shall
be joint and several. The liability of Guarantor shall also be joint and several
with the liability of any other guarantor under any other guaranty.
 
9.16.   Continuing Enforcement. If, after receipt of any payment of all or any
part of the Liabilities, Lender is compelled or reasonably agrees, for
settlement purposes, to surrender such payment to any person or entity for any
reason (including, without limitation, a determination that such payment is void
or voidable as a preference or fraudulent conveyance, an impermissible setoff,
or a diversion of trust funds), then this Guaranty shall continue in full force
and effect or be reinstated, as the case may be, and Guarantor shall be liable
for, and shall indemnify, defend and hold harmless Lender with respect to the
full amount so surrendered. The provisions of this Section shall survive the
termination of this Guaranty and shall remain effective notwithstanding the
payment of the Liabilities, the cancellation, conversion or redemption of the
Notes, this Guaranty or any other Loan Document, the release of any security
interest, lien or encumbrance securing the Liabilities or any other action which
Lender may have taken in reliance upon its receipt of such payment. Any
cancellation, release or other such action shall be deemed to have been
conditioned upon any payment of the Liabilities having become final and
irrevocable.
 
9.17.   WAIVER OF JURY TRIAL. GUARANTOR AGREES THAT, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY SUIT, ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM,
BROUGHT BY LENDER OR GUARANTOR ON OR WITH RESPECT TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT HERETO OR THERETO,
SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. LENDER AND GUARANTOR HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH THE ADVICE OF
THEIR RESPECTIVE COUNSEL, WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. FURTHER, LENDER
AND GUARANTOR WAIVE ANY RIGHT THEY MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH
SUIT, ACTION OR PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR
OTHER DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. GUARANTOR
ACKNOWLEDGES AND AGREES THAT THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF
THIS GUARANTY AND THAT LENDER WOULD NOT PURCHASE THE NOTES IF THE WAIVERS SET
FORTH IN THIS SECTION WERE NOT A PART OF THIS GUARANTY.
 
[-Signature Page Follows-]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Guarantor, intending to be legally bound, has duly executed
and delivered this Guaranty Agreement as of the day and year first above
written.
 

 
PUNK INDUSTRIES, INC.
           
By:
      Name:      
Title:
           

 
 
11

--------------------------------------------------------------------------------